Citation Nr: 1217132	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  00-20 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2004, December 2008, and June 2010, the Board remanded the Veteran's claim of entitlement to TDIU and the case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  For the appellate period prior to August 10, 2005, the Veteran's service-connected disabilities exclusive of major depressive disorder did not preclude him from securing and following substantially gainful employment.

2.  For the appellate period as of August 10, 2005, the Veteran is in receipt of special monthly compensation at the level of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of major depressive disorder rated 100 percent and additional service-connected disabilities independently ratable at 60 percent or more.



CONCLUSIONS OF LAW

1.  For the appellate period prior to August 10, 2005, the criteria for a TDIU exclusive of the Veteran's 100 percent rating for major depressive disorder, for the purposes of benefits under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), have not been met.  38 U.S.C.A. §§ 1114(s), 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.350(i), 4.16 (2011).

2.  For the appellate period as of August 10, 2005, the issue of entitlement to TDIU is rendered moot.  38 U.S.C.A. §§ 1114(s), 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.350(i), 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.



In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, July 2001 and August 2005 letters, sent after the initial unfavorable decision was issued in April 2001, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

While the July 2001 and August 2005 letters were issued after the initial April 2001 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2001 and August 2005 letters were issued, the Veteran's claim was readjudicated in numerous supplemental statements of the case, to include most recently in January 2012.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The Board observes that the Veteran was not informed of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Despite the inadequate notice provided to him on such element, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, because the Board concludes herein that the preponderance of the evidence is against the Veteran's claim for a TDIU, any question as to the appropriate effective date to be assigned is moot. 


Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice defect did not affect the essential fairness of the adjudication of the Veteran's claim. 

Relevant to the duty to assist, the Veteran's service treatment records, as well as post-service VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the RO obtained the Veteran's records from the Social Security Administration (SSA) in October 2006.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Furthermore, the Veteran has been afforded numerous VA examinations addressing the severity of his service-connected disabilities during the course of the appeal.  Additionally, in connection with a May 2007 VA examination, an opinion regarding the Veteran's employability was obtained.  The Board finds that such opinion is adequate to decide the issue as it is predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In September 2004, December 2008, and June 2010, the Board remanded the case for additional development.  In this regard, the September 2004 remand directed the AOJ to obtain any private or VA treatment records, to include vocational rehabilitation records, that the Veteran identifies; provide a VCAA letter; obtain VA examinations regarding the current severity of his service-connected disabilities and the impact they have on his employability; afford the Veteran a social and industrial survey, and readjudicated his claim.  In December 2008 and June 2010, the Board remanded the case in order for readjudication.  The Board finds that the AOJ has substantially complied with the prior remand orders in that the Veteran was provided with VCAA letters, to include in August 2005, requesting that he identify all treatment providers; the AOJ requested or obtained all identified treatment records; the Veteran was afforded numerous examinations, to include in December 2005, February 2006,  May 2007, and June 2007 in order to assess his disabilities and their impact on his employability; and a social and industrial survey was completed in June 2007.  Moreover, the Veteran's claim has been readjudicated in numerous supplemental statements of the case, to include most recently in January 2012.  Therefore, the Board finds that the AOJ has substantially complied with the September 2004, December 2008, and June 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  TDIU

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280   (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293   (2008). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TDIU for the appellate period prior to August 10, 2005

In this case, the Veteran began receiving special monthly compensation benefits at the level of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of major depressive disorder rated 100 percent and additional service-connected disabilities independently ratable at 60 percent or more as of August 10, 2005.  Because the Veteran's claim for entitlement to TDIU due to service-connected disabilities was received on September 20, 2000, and his special monthly compensation benefits at the level of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) did not begin until August 10, 2005, VA must consider whether a TDIU due to service-connected disabilities is warranted for the portion of the appellate period prior to August 10, 2005.  Hypothetically, if VA were to find in the affirmative, then the Veteran would have two separate disabilities, one ratable at 100 percent and one ratable at 60 percent or more-namely, his major depressive disorder rated 100 percent and a TDIU due to service-connected disabilities-and he would therefore qualify for special monthly compensation benefits at the level of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) prior to August 10, 2005.  Bradley v. Peake, 22 Vet. App. 280 (2008).

As the Veteran's 100 percent rating for major depressive disorder was already established as of March 11, 1998, i.e., throughout the pendency of the claim for TDIU due to service-connected disabilities, and because none of the Veteran's remaining service-connected disabilities were ratable at 60 percent or more at that time, the Board will not consider the 100 percent rating for major depressive disorder when determining whether the Veteran had a second disability ratable at 60 percent or more-namely, his claimed TDIU due to service-connected disabilities.  That is, mention of his service-connected major depressive disorder is specifically excluded from the analysis below in order to determine whether the Veteran meets the criteria for a TDIU in order to receive the benefits under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) prior to August 10, 2005.

The Board also notes that, other than the benefits potentially available under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), no benefit would accrue to the Veteran from the granting of a TDIU due to service-connected disabilities during the appellate period prior to August 10, 2005, because the Veteran is already in receipt of the 100 percent schedular rating for major depressive disorder for that period.

For the appellate period prior to August 10, 2005, the Veteran was service-connected for lumbosacral strain, evaluated as 40 percent disabling; hypertension, evaluated as 10 percent disabling; a right lower leg scar, evaluated as 10 percent disabling; and status-post operative excision of superficial multi-focal basal cell carcinoma of the right shoulder, evaluated as noncompensable.  The Veteran's combined evaluation for compensation purposes was 50 percent.  38 C.F.R. § 4.25.  Thus, he did not meet the standards for 38 C.F.R. § 4.16(a) for purposes of finding TDIU as a second disability ratable at 60 percent or more under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) prior to August 10, 2005.

Moreover, the Board finds that the Veteran's service-connected disabilities exclusive of major depressive disorder did not preclude him from securing and following substantially gainful employment.  In this regard, SSA records reflect that the Veteran was unable to work due to narcotic and analgesic abuse, adjustment disorder with mixed disturbance of conduct and emotions, major depression, alcohol abuse, cluster B traits, current Global Assessment of Functioning score of 55, subluxation of C5, brachial neuritis/radiculitis, subluxation of the lumbar spine, lumbar intervertebral disc disorder, sciatica, muscle spasm, cerviconcranial syndrome, and hypertension.  As such, while the Veteran's service-connected disabilities were included of lumbosacral strain and hypertension were noted to affect his employability, SSA did not find that such alone rendered him unemployable.  Rather, there were other factors that contributed to his inability to work. 

Furthermore, in connection with a May 2007 VA examination that evaluated his service-connected back disability, hypertension, and scars of the right leg and right shoulder, the examiner opined that the Veteran was not unemployable from any of the conditions for which he was examined.  With respect to the Veteran's back disorder, the examiner observed that countenance reflected an overstatement of his severity of back pain, his subjective complaints appeared out of proportion to the examination findings, and he displayed poor effort during forward flexion range of motion testing.  Furthermore, the examiner determined that the Veteran's hypertension and antihypertensive medications would not prevent employment.  While the examiner indicated that he would not be able to state whether the combination of the Veteran's symptoms of major depressive disorder with the effects of lumbosacral strain, hypertension, residuals of multi-focal basal cell carcinoma, or scars of the right lower leg together would cause the Veteran to be unemployed, the Board notes that such opinion would not be helpful in adjudicating the current claim as the Veteran's major depressive disorder is not being considered for the reasons previously stated.  The examiner concluded that no combination of the conditions for which the Veteran was examined would cause unemployability for occupations performed by normal persons.  

As the May 2007 VA examiner offered an opinion with clear conclusions and supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to his opinion regarding the Veteran's employability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

While the Veteran has contended that his service-connected disabilities (other than major depressive disorder) rendered him unemployable prior to August 10, 2005, the Board finds that he is not competent to opine on such a complex medical question regarding the impact his service-connected disabilities have on his ability to work.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran has only offered conclusory statements regarding the impact his service-connected disabilities have on his ability to work.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

In view of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities (other than major depressive disorder) precluded him from securing and following substantially gainful employment prior to August 10, 2005.  As such, entitlement to a TDIU prior to August 10, 2005, for purposes of securing benefits under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) must be denied.  

TDIU for the appellate period as of August 10, 2005

As of August 10, 2005, the Veteran is in receipt of special monthly compensation at the level of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of major depressive disorder rated 100 percent and additional service-connected disabilities independently ratable at 60 percent or more.  Therefore, the Board finds that his claim for TDIU benefits is rendered moot because he is already in receipt of the maximum benefit allowable under the law.  Consequently, as relevant to the appellate period as of August 10, 2005, his claim for a TDIU must be dismissed. 



ORDER

For the appellate period prior to August 10, 2005, a TDIU is denied.

For the appellate period as of August 10, 2005, the appeal for entitlement to a TDIU is dismissed.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


